Name: Commission Regulation (EEC) No 20/84 of 22 December 1983 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  processed agricultural produce
 Date Published: nan

 No L 6 / 14 Official Journal of the European Communities 7 . 1 . 84 COMMISSION REGULATION (EEC) No 20 / 84 of 22 December 1983 on the supply of various lots of skimmed-milk powder as food aid Regulation (EEC ) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food-aid ( 5 ), as amended by Regulation (EEC) No 1886 / 83 ( 6 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1600 / 83 ( 2 ), and in particular Article 7 ( 5 ) thereof, Having regard to Council Regulation (EEC ) No 1037/ 82 of 26 April 1982 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1982 food-aid programme ( 3 ), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1992 / 83 of 11 July 1983 laying down the implementing rules for 1983 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid management ( 4 ), Whereas , under the food-aid programmes adopted by the Council Regulations specified in Annex I , certain recipient third countries and organizations have requested the supply of the quantity of skimmed-milk powder set out therein ; Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply skimmed-milk powder as food aid on the special terms set out in Annex I. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1983 . For the Commission Poul DALSAGER Member of the Commission ;!) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ; 2 ) OJ No L 163 , 22 . 6 . 1983 , p. 54 . ; 3 ) OJ No L 120 , 1 . 5 . 1982 , p. 1 . [ 4 ) OJ No L 352 , 14 . 12 . 1982 , p. 1 . (*) OJ No L 142 , 1 . 6 . 1983 , p . 1 . ( 6 ) OJ No L 187 , 12 . 7 . 1983 , p . 29 . 7 . 1 . 84 Official Journal of the European Communities No L 6 / 15 ANNEX I Notice of invitation to tender ( 1 ) Description of the lot A B 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC ) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient LICROSS 3 . Country of destination India 4 . Stage and place of delivery cif Bombay cif Madras 5 . Representative of the recipient ( 2 ) 6 . Total quantity 90 tonnes 90 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics Annex I (B ) to Regulation (EEC ) No 1354/ 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'ACTION OF THE LEAGUE OF RED CROSS SOCIETIES / FOR FREE DISTRIBUTION IN INDIA / BOMBAY' MADRAS' 12 . Shipment period Before 29 February 1984 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b) closing date for the submis ­ sion of tenders 15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 3 ) No L 6 / 16 Official Journal of the European Communities 7 . 1 . 84 Description of the lot C D 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 (b) purpose Commission Decision of 29 July 1983 2 . Recipient LICROSS 3 . Country of destination Philippines Bangladesh 4 . Stage and place of delivery cif Manila cif Chittagong 5 . Representative of the recipient ( 2 ) 6 . Total quantity 80 tonnes 80 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks British 9 . Specific characteristics Annex I (B ) to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'ACTION OF THE LEAGUE OF RED CROSS SOCIETIES / FOR FREE DISTRIBUTION IN l THE PHILIPPINES' BANGLADESH (Chittagong)' 12 . Shipment period Before 29 February 1984 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/ 83 : ( a ) shipment period (b ) closing date for the submis ­ sion of tenders 15 . Miscellaneous The costs of supply are determined by the British intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 3 ) 7 . 1 . 84 No L 6 / 17Official Journal of the European Communities Description of the lot E 1 . Programme 1983 (a) legal basis Council Regulation (EEC) No 1992 / 83 ( b) purpose Commission Decision of 29 July 1983 2 . Recipient LICROSS 3 . Country of destination Nepal 4 . Stage and place of delivery Free-at-destination Katmandu via Calcutta 5 . Representative of the recipient Nepal Red Cross Society , Tahachal , Kalimati Post Box 217 , Katmandu 6 . Total quantity 50 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks British 9 . Specific characteristics Annex I (B ) to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'ACTION OF THE LEAGUE OF RED CROSS SOCIETIES / FOR FREE DISTRIBUTION IN NEPAL' 12 . Shipment period Before 29 February 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the British intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/ 83 ( 3 ) No L 6 / 18 Official Journal of the European Communities 7 . 1 . 84 Description of the lot F 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC ) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient LICROSS 3 . Country of destination Chile 4 . Stage and place of delivery cif Valparaiso 5 . Representative of the recipient ( 2 )  6 . Total quantity 80 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks French 9 . Specific characteristics Annex I (B ) to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'LECHE DESNATADA EN POLVO CON VITAMINAS A Y D / DONACIÃ N DE LA COMMUNIDAD ECONÃ MICA EUROPEA / ACCIÃ N DE LA LEGA DE LAS SOCIEDADES DE LA CRUZ-ROJA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA EN CHILI / VALPARAISO' 12 . Shipment period Before 29 February 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 3 ) 7 . 1 . 84 Official Journal of the European Communities No L 6 / 19 Description of the lot G 1 . Programme 1983 (a) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient LICROSS 3 . Country of destination Madagascar 4 . Stage and place of delivery cif Tamatave 5 . Representative of the recipient ( 2 )  6 . Total quantity 50 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks French 9 . Specific characteristics Annex I (B ) to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE / POUR DISTRIBUTION GRATUITE Ã  MADAGASCAR / Ã ¤Ã Ã Ã Ã ¤Ã VE' 12 . Shipment period Before 29 February 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 3 ) No L 6 / 20 Official Journal of the European Communities 7 . 1 . 84 Description of the lot H 1 . Programme 1983 ( a) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient 3 . Country of destination Arab Republic of Egypt 4 . Stage and place of delivery fob 5 . Representative of the recipient Embassy of the Arab Republic of Egypt , Commercial Section , rue Hector Denis , 52 , B-1050 Brussels (Tel . 02-647 32 27) (Telex 64809 Comrau B ) 6 . Total quantity 2 000 tonnes ( 4 ) 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics ( 5 ) 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'TO EGYPT' 12 . Shipment period Before 10 March 1984 13 . Closing date for the submission of tenders 23 January 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 March 1984 ( b ) closing date for the submis ­ sion of tenders 13 February 1984 15 . Miscellaneous  7 . 1 . 84 Official Journal of the European Communities No L 6 / 21 Description of the lot I 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient 3 . Country of destination Arab Republic of Egypt 4 . Stage and place of delivery fob 5 . Representative of the recipient Embassy of the Arab Republic of Egypt , Commercial Section , rue Hector Denis , 52 , B-1050 Brussels (Tel . 02-647 32 27 ) (Telex 64809 Comrau B ) 6 . Total quantity 2 000 tonnes ( 4 ) 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics ( s ) 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'TO EGYPT' 12 . Shipment period Before 30 April 1984 13 . Closing date for the submission of tenders 23 January 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 30 April 1984 ( b ) closing date for the submis ­ sion of tenders 13 February 1984 15 . Miscellaneous No L 6 / 22 Official Journal of the European Communities 7 . 1 . 84 Description of the lot K L 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC ) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination China 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) 6 . Total quantity 2 440 tonnes 1 560 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks 9 . Specific characteristics ( 5 ) 10 . Packaging 25 kilograms ( 6 ) 1 1 . Supplementary markings on the packaging 'CHINA 2647 / DRIED SKIMMED MILK , NON-ENRICHED / ACTION OF THE WORLD FOOD PROGRAMME / FOR FREE DISTRIBUTION XINGANG' SHANGHAI' 12 . Shipment period Before 10 March 1984 13 . Closing date for the submission of tenders 23 January 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 March 1984 ( b ) closing date for the submis ­ sion of tenders 13 February 1984 15 . Miscellaneous 7 . 1 . 84 Official Journal of the European Communities No L 6 / 23 Description of the lot M 1 . Programme Council Regulations : 1982 ( a ) legal basis (EEC ) No 1037 / 82 ( b ) purpose (EEC ) No 1038 / 82 2 . Recipient World Food Programme 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 985 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I ( B ) to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 10 March 1984 13 . Closing date for the submission of tenders 23 January 1984 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 31 March 1984 ( b ) closing date for the submis ­ sion of tenders 13 February 1984 15 . Miscellaneous  No L 6 / 24 Official Journal of the European Communities 7 . 1 . 84 Description of the lot N 1 . Programme 1983 (a) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient NGO 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 400 tonnes 7 . Origin of the skimmed-milk powder Community market confined to Ireland or Northern Ireland 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 10 March 1984 13 . Closing date for the submission of tenders 23 January 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 March 1984 (b ) closing date for the submis ­ sion of tenders 13 February 1984 1 5 . Miscellaneous ( 3 )( 7 ) 7 . 1 . 84 Official Journal of the European Communities No L 6 / 25 Description of the lot O 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient NGO 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 500 tonnes 7 . Origin of the skimmed-milk powder Community market confined to Ireland or Northern Ireland 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 10 March 1984 13 . Closing date for the submission of tenders 23 January 1984 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 31 March 1984 ( b ) closing date for the submis ­ sion of tenders 13 February 1984 15 . Miscellaneous ( 3 )( 7 ) No L 6 / 26 Official Journal of the European Communities 7 . 1 . 84 Notes: (') This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See the list published in Official Journal of the European Communities No C 229 of 26 August 1983 , p. 2 . ( 3 ) The successful tenderer shall forward to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination . ( 4 ) The tender may relate to a partial quantity amounting to 500 tonnes or a multiple of 500 tonnes ; see the third subparagraph of Article 11 ( 3 ) of Regulation (EEC ) No 1354 / 83 . ( 5 ) The skimmed-milk powder must be obtained by the process 'low-heat temperature , expressed whey protein nitrogen , not less than 6 mg/ gm' and correspond to the characteristics specified in Annex I to Regulation (EEC ) No 625 / 78 (OJ No L 84 , 31 . 3 . 1978 , p. 19 ). ( 6 ) To be delivered on standard pallets  40 bags each pallet  wrapped in plastic shrinked cover . ( 7 ) The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in . . . ( country of destination ) c / o 'Diplomatic Bag' v Berlaymont 1 / 123 , 1 rue de la Loi , 200 , B-1049 Brussels . 7 . 1 . 84 Official Journal of the European Communities No L 6 / 27 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGA TO II  BIJLAGE II Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking M 985 20 PAM Bhutan Bhutan 2405 / Calcutta in transit to Bhutan / Action of the World Food Programme 50 PAM Indonesia Indonesia 2260 PX / Palembang / Action of the World Food Programme 100 PAM Indonesia Indonesia 2574 / Djakarta / Action of the World Food Programme 150 PAM Indonesia Indonesia 2597 / Palembang / Action of the World Food Programme 125 PAM Indonesia Indonesia 2597 / Kendari / Action of the World Food Programme 170 PAM Philippines Philippines 2318 PI / Zamboanga / Action of the World Food Programme 150 PAM Philippines Philippines 23 1 8 PI / Cagayan de Oro / Action of the World Food Programme I 220 PAM Philippines Philippines 231 8 PI / Dayao / Action of theWorld Food Programme N 400 300 CRS Ecuador Ecuador / CRS / 90100 / Cathwel / Quito via Quayaquil / AcciÃ ³n de CRS / Destinado Ã la distribuciÃ ³n gratuita 100 CRS Costa Rica Costa Rica / CRS / 90121 / Cathwel / Puntanenas / Action of CRS / For free distri ­ bution No L 6 / 28 7 . 1 . 84Official Journal of the European Communities Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking O 500 50 DWH Nicaragua Nicaragua / DWH / 92803 / Corinto / Action of DWH / For free distribution 200 DIA Nicaragua Nicaragua / DIA / 91104 / Corinto / Action of DIA / For free distribution 60 Oxfam B Nicaragua Nicaragua / Oxfam B / 90803 / Corinto / Action of Oxfam B / For free distribution 80 Oxfam B Nicaragua Nicaragua / Oxfam B / 90804 / Corinto / Action of Oxfam B / For free distribution 60 Oxfam B Nicaragua Nicaragua / Oxfam / 90805 / Corinto / Action of Oxfam B / For free distribution 50 SOSO Nicaragua Nicaragua / SOSO / 93901 / Managua via Corinto / Action of SOSO / For free distri ­ bution